Citation Nr: 0322528	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  02-20 858	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
other than diabetic retinopathy.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for Human Immunodeficiency Virus (HIV), and, if 
so, whether service connection is warranted.

3.  Entitlement to an increased rating for esophageal reflux 
disease, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for right knee 
chondromalacia, currently evaluated as 10 percent disabling. 

5.  Entitlement to an effective date prior to September 18, 
2001, for the assignment of a 10 percent rating for right 
knee chondromalacia. 

6.  Entitlement to an increased rating for hypertension (high 
blood pressure), currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.

8.  Entitlement to an increased rating for left foot plantar 
keratosis, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for right foot plantar 
keratosis, currently evaluated as 10 percent disabling.

10.  Entitlement to an effective date prior to January 25, 
2001, for the assignment of separate ratings for right and 
left foot plantar keratosis.

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from May 1975 to May 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  This case has been 
advanced on the docket by order of the Vice Chairman of the 
Board pursuant to 38 U.S.C.A. § 7101 (West 2002) and 
38 C.F.R. § 20.900(c) (2002).

In connection with this appeal the veteran testified before 
the undersigned sitting at the Montgomery, Alabama, RO; a 
transcript of that hearing is associated with the claims 
file.  At that time the veteran submitted additional evidence 
relevant to the issues on appeal, along with a waiver of his 
right to initial RO consideration of such evidence.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339; (Fed. Cir., May 1, 2003); 38 C.F.R. 
§ 20.1304 (2001).  The Board also notes that in December 2001 
the veteran revoked the power of attorney assigned to the 
Disabled American Veterans; he has not since evidenced an 
intent to appoint alternate representation for this appeal.

Although the RO appears to have reopened the claim of 
entitlement to service connection for HIV, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits; such consideration is reflected 
in the decision herein.  38 U.S.C.A. §§ 7104(b), 5108; see 
Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed by Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In January 2003 the RO received the veteran's claim of 
entitlement to service connection for a skin disability and 
initiated action in the form of issuing the veteran a duty to 
assist letter.  It does not appear, however, that 
adjudication has been accomplished and the matter is referred 
to the RO for additional action as appropriate.  Also, in 
correspondence received in February 2003, the veteran raised 
a claim of entitlement to an increased rating for service-
connected pseudo-folliculitis barbae.  That matter has not 
yet been addressed and is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for HIV; 
entitlement to an increased rating for esophageal reflux 
disease; entitlement to an effective date prior to September 
18, 2001 for the assignment of a 10 percent rating for right 
knee chondromalacia; entitlement to an increased rating for 
right knee disability; entitlement to an increased rating for 
asthma; entitlement to increased ratings for left foot and 
right foot plantar keratosis; entitlement to an effective 
date prior to January 25, 2001, for the assignment of 
separate ratings for right and left plantar keratosis; and, 
entitlement to a TDIU are discussed in the REMAND following 
this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran has myopia with an astigmatism, a 
developmental defect, without evidence of superimposed eye 
injury or disease in service.

3.  In unappealed rating decisions dated in November 1996 and 
June 1997, the RO denied entitlement to service connection 
for HIV.

4.  The evidence received subsequent to the final decisions 
denying entitlement to service connection for HIV includes 
evidence that bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and that is so significant that it must be 
considered in order to fairly decide the merits of the HIV 
claim.

5.  The veteran's hypertension requires continuous medication 
for control, but does not result in a diastolic pressure of 
predominantly 110 or more, or a systolic pressure of 
predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Myopia with an astigmatism is not a disability for VA 
compensation purposes.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303(c), 4.9 (2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for HIV.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for entitlement to an increased rating for 
hypertension (high blood pressure), currently evaluated as 10 
percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Regulations implementing the VCAA 
are published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the issues of entitlement to service connection for eye 
disability and entitlement to an increased rating for 
hypertension were most recently considered by the RO.  
Furthermore, the record reflects that in a statement of the 
case the veteran has been advised of the legal and factual 
requirements to warrant entitlement to those benefits, the 
evidence considered by the RO, and the reasons for its 
determinations.  In letters dated in October 2000, July 2002, 
December 2002 and March 2003, the veteran was advised of the 
information needed from him to enable the RO to obtain 
evidence in support of his claims, the assistance that VA 
would provide in obtaining evidence on his behalf, and the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence.  Therefore, the Board 
is satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations 
relevant to the hypertension and eye disability claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Relevant to the duty to assist, the claims files contain the 
veteran's service medical records and records relevant to 
post-service treatment of claimed eye problems, as well as 
hypertension.  The record also includes VA examination 
evidence pertinent to the severity of hypertension.  No 
further examination evidence is required with respect to the 
veteran's claimed eye disability, myopia with an astigmatism, 
insofar as the record is consistent in showing such to be 
developmental in nature and thus not a disability for VA 
purposes, and further insofar as there is neither information 
nor evidence to suggest a superimposed illness or disease to 
warrant service connection for such by way of aggravation.  
The veteran himself has not identified any other evidence or 
information which could be obtained to substantiate these 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations as 
pertaining to the issues of entitlement to service connection 
for an eye disability and entitlement to an increased rating 
for hypertension.  

Finally, herein the Board has determined that new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for HIV is already of 
record such that no additional information or evidence is 
needed to reopen the veteran's HIV claim.  A merits 
determination of that claim is deferred, however, pending 
additional development action consistent with the VCAA, as 
set out in the REMAND following this decision.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  
Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes as this is not a disease or injury within 
the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90; 55 
Fed. Reg. 45,711 (1990).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Factual Background

The November 1970 report of service medical examination 
reflects that the veteran had a visual acuity of 20/20 
bilaterally.  In February 1974, he had a visual acuity of 
20/70 bilaterally, correctable to 20/20, and, in June 1974, 
he manifested a right eye visual acuity of 20/20 and a left 
eye visual acuity of 20/40, the latter correctable to 20/20.  
Service medical records dated in November 1976 include note 
of a compound bilateral myopic astigmatism.  The report of 
examination at separation from service, dated in 
January 1979, reflects a right distance visual acuity of 
20/50 and a left distance visual acuity of 20/100, both 
correctable to 20/20.  Service records are negative for note 
of any injury or disease affecting the eyes.

An October 1979 VA examination report notes a right eye 
visual acuity of 20/50-2, correctable to 20/20-2 and a left 
eye visual acuity of 20/80, correctable to 20/30.  The 
veteran's ocular movements were full and the fundi were 
within normal limits.  A VA examination report dated in 
December 1980 reflects note of very little hypertensive 
retropathy and also notes the fundi to be benign.

An October 1998 VA outpatient record shows a diagnosis of 
myopia with an astigmatism and indicates that the veteran's 
eye health was good.

A May 2000 VA outpatient record includes note of the 
veteran's report of blurred near-distance vision with glasses 
and some mild blur at a distance.  The veteran denied 
knowledge of any eye disease.  The diagnosis was a bilateral 
myopic astigmatism.

A December 2000 report of VA clinical eye treatment includes 
note that the veteran had no known eye diseases.  The 
veteran's glasses were adjusted.  

The only eye disease noted at the time of the September 2001 
VA examination was diabetic retinopathy.  In October 2002, a 
VA examiner noted that external eye examination was normal, 
with no fundoscopic changes due to hypertension.  

At the time of his March 2003 hearing before the undersigned, 
the veteran indicated that over the years his diabetes 
mellitus was causing eye problems.  (Transcript at pages 5 
and 26).  He set out that his claimed vision problems were, 
in fact, those due to diabetes.

Analysis

The Board first emphasizes that although the record also 
contains evidence of diabetes-related eye disease, the 
veteran's pursuit of entitlement to service connection for 
diabetes and residuals related thereto is discussed in the 
REMAND following this decision and the determination herein 
is limited to a discussion of whether service-connection is 
warranted for vision changes not related to diabetes.  

A review of the competent medical evidence in this case 
reveals that, with the exception of suggested diabetes-
related eye disease, the veteran is diagnosed with bilateral 
myopia with an astigmatism.  Myopia is "nearsightedness."  
See Parker v. Derwinski, 1 Vet. App. 522, 523 (1991) and 
Norris v. West, 11 Vet. App. 219, 220 (1998).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has noted that "[N]early all astigmatism is congenital 
(where heredity is the only known factor), it may also occur 
as a residual of trauma and scarring of the cornea, or even 
from the weight of the upper eyelid resting upon the 
eyeball."  Browder v. Brown, 5 Vet. App. 268, 272 (1993).  
Thus, myopia with an astigmatism is developmental in nature, 
a refractive error of the eyes.  As such, it is not a disease 
warranting service connection under VA regulations, absent 
evidence of superimposed disease or injury during service.  

Although the veteran's visual acuity is shown to have changed 
during service, both service medical records and the 
veteran's own arguments are consistent in showing the absence 
of any in-service eye disease or eye injury tending to 
support a finding that myopia with an astigmatism underwent 
aggravation during service.  In fact, at discharge from 
service the veteran's visual acuity was still correctable to 
20/20 and repeated post-service examinations note that 
external eye examination remained normal.  Neither the 
veteran nor the competent medical evidence in this case 
disputes the conclusion that no superimposed eye disease or 
injury of service origin resulted in aggravation of the 
veteran's diagnosed myopia with bilateral astigmatism.  Since 
the preponderance of the evidence is therefore against the 
veteran's claim, the benefit-of-the-doubt rule does not apply 
and service connection is not warranted.  38 U.S.C.A. § 5107. 

New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual Background and Analysis

The RO initially denied service connection for HIV in a 
rating decision dated in November 1996 on the basis that 
there was no evidence of in-service treatment for an immune 
system disorder and no evidence demonstrating that HIV was 
related to service.  The RO considered the veteran's service 
medical records and records from the Federal Medical Center 
dated from March to September 1996, which reflect note that 
the veteran had been HIV positive since 1989.  The RO 
notified the veteran of the denial by letter dated in 
December 1996.  The RO again denied that claim by rating 
decision dated in June 1997 and notified the veteran of the 
determination by letter dated in July 1997.  The veteran did 
not appeal and those decisions became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2002).

Since the last final decision on this matter, additional 
private and VA records of medical treatment for multiple 
disabilities, to include HIV, have been associated with the 
claims file.  Private records of medical care, in particular 
a physician's letter dated in January 1996, reflect the 
notation that the veteran was infected well before his 
initial March 1989 treatment.  One private record, dated in 
November 1998, notes that the veteran had risk factors such 
as prior homosexual activity and a 1984 blood transfusion.  

The evidence added to the record since the last final 
decision denying entitlement to service connection for HIV 
also includes a statement dated November 27, 2000, in which 
the veteran reported the following:  in-service exposure to 
chemical canisters from smoke and gas for training purposes; 
an incident when he wandered into a contaminated area with 
later problems with peeling skin; and treatment for breathing 
problems that made him ill.  The veteran cited to such to 
demonstrate a pattern of immune problems beginning in 
service.  

The Board continues to note that at the time of the VA 
examination conducted in September 2001, the veteran reported 
that he had received a blood transfusion in the 1970s while 
in the military; the examiner considered such history and 
stated that it was presumed that the source of the veteran's 
HIV infection was blood transfusions in the military.  An 
April 2002 VA outpatient record includes note of HIV due to 
blood transfusion, and, the October 2002 VA examiner also 
related the veteran's HIV to a history of in-service blood 
transfusions.  Finally, at the time of his March 2003 
hearing, the veteran indicated in-service risk factors to 
include unprotected intercourse and the need to receive blood 
products coincident with a circumcision surgery during 
service.  (Transcript page 5 to 9).

The above-cited evidence is not cumulative or duplicative of 
the evidence previously of record and is material insofar as 
it includes additional medical and narrative information as 
to the approximate onset and etiology of HIV.  For the 
purposes of determining whether the claim may be reopened, 
the additionally received evidence is credible and, as such, 
it is so significant that it must be considered in order to 
fairly decide the claim.  Therefore, the additionally 
received evidence warrants reopening of the veteran's claim.  
38 C.F.R. § 3.156(a).  A merits determination is, however, 
deferred, pending additional development as requested in the 
REMAND below.

Rating Evaluation

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2002).

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  A 10 percent rating is warranted for hypertension 
where the diastolic pressure is predominantly 100 or more; or 
where the systolic pressure is predominantly 160 or more; or 
the minimum evaluation is for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent disability 
rating is warranted where the diastolic pressure is 
predominantly 110 or more; or the systolic pressure is 
predominantly 200 or more.

Factual Background

The claims file contains extensive VA and private records 
indicating medical following of the veteran for hypertension 
for many years.  Entries dated in February and March 1998 
show systolic levels not higher than 168 and diastolic levels 
not higher than 102.  Entries dated in November and December 
1999 show systolic levels not higher than 136 and diastolic 
levels not higher than 86.

From October to December 2000, the evidence shows systolic 
levels not higher than 136 and diastolic levels not higher 
than 96.  From January to February 2001, the evidence shows 
systolic levels not higher than 142 and diastolic levels not 
higher than 80.  

The September 2001 VA general medical examination report 
includes note of the veteran's 20-year history of 
hypertension, treated with medication.  The veteran's blood 
pressure was 130/80 at the time of the examination.  The 
examiner diagnosed controlled hypertension.  

From February to September 2002, the evidence shows systolic 
levels not higher than 166 and diastolic levels not higher 
than 98.

The October 2002 VA examiner noted that the veteran's blood 
pressure reading was 136/86 and concluded that the veteran's 
hypertension was well-controlled, without apparent 
complications.

Analysis

The veteran is currently assigned a 10 percent rating for 
hypertension.  The Board first notes that the veteran has put 
forth argument that hypertension and high blood pressure are 
separate problems, such as to warrant separate ratings.  This 
assertion is incorrect as the medical definition of 
hypertension is high blood pressure, specifically that blood 
pressure readings above a medically accepted normal level are 
the manifestations of the disease hypertension.  See Note (1) 
to 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board next acknowledges that the veteran's blood pressure 
levels have varied during this appeal and that medication is 
required to control such.  At no time during the appeal 
period, however, are diastolic pressures shown to be 
predominantly 110 or more or systolic pressures shown to be 
predominantly 200 or more.  The Board also finds extremely 
probative the October 2002 VA examiner's assessment that the 
veteran's blood pressure is well-controlled, without any 
apparent complications.  There is no competent medical 
evidence to refute this conclusion or to otherwise show that 
the veteran's hypertension manifestations meet the criteria 
for a higher evaluation under the Rating Schedule.  The 
preponderance of the evidence is thus against assignment of a 
schedular disability rating higher than 10 percent for 
hypertension.

The Board notes that the veteran argues that a higher 
evaluation is warranted in part due to associated 
cardiovascular disability.  The veteran is service-connected 
for coronary artery disease and is independently pursuing 
entitlement to increased benefits for such disability.  In 
determining the proper rating to be assigned for 
hypertension, however, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).  In this case, as set out above, 
the medical evidence does not support a grant of a higher 
schedular rating for hypertension.



The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2002).  In this case there is no 
evidence that the veteran has missed time from work due to 
hypertension and no evidence of required hospitalization 
solely for hypertension.  Moreover, the veteran has not 
alleged the existence of unusual manifestations of the 
disability, and, as set out above, the medical evidence shows 
that the manifestations of the disability are those 
contemplated by the schedular criteria and are, in fact, 
controlled with medication.  In sum there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to service connection for myopia with an 
astigmatism is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for HIV is reopened; to 
that extent only the appeal is granted.

Entitlement to an increased rating for hypertension (high 
blood pressure), currently evaluated as 10 percent disabling, 
is denied.


REMAND

In a decision dated in September 2002, the RO denied 
entitlement to service connection for diabetes mellitus 
claimed as secondary to pancreatitis and with diabetic 
retinopathy, neuropathy and nephropathy, and also denied 
entitlement to service connection for sinusitis.  In 
correspondence received by VA in November 2002, the veteran 
timely expressed disagreement with those determinations.  
Also, in a decision dated in February 2003, the RO increased 
the rating assigned to coronary artery disease from 10 
percent to 30 percent, effective August 30, 2000.  At the 
time of his March 2003 hearing before the undersigned the 
veteran submitted a written notice of disagreement with 
respect to both the effective date and rating percentage 
assigned to coronary artery disease.  The RO has not yet 
issued a statement of the case in response to the veteran's 
notices of disagreement to the above-cited issues.  When 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
See also VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

The veteran claims entitlement to a higher rating for 
esophageal reflux disease, currently evaluated as 10 percent 
disabling.  He includes argument to the effect that he has 
other diagnosed gastrointestinal diseases that are related to 
his service-connected disability and that the manifestations 
from such problems are more severe than reflected by the 10 
percent rating assignment.  The veteran was examined by VA in 
September 2001 and again in October 2002.  The September 2001 
VA examiner noted that the veteran's esophageal disease was 
"symptomatic" without specifying any objective 
manifestations or commenting on the nature or severity of 
resulting functional impairment.  The October 2002 VA 
examiner noted only that the veteran's esophageal symptoms 
were confused with chest symptoms.  As such, the current 
record contains insufficient medical findings upon which to 
rate esophageal reflux disease and further examination is 
warranted.

The veteran also claims entitlement to a rating higher than 
30 percent for his asthma.  He has provided testimony as to 
experiencing shortness of breath, a reduced ability to 
participate in activities, and the need for medications to 
control his asthma.  Available examination reports include a 
discussion of the veteran's symptoms, but do not include 
pulmonary function testing results and do not address the 
regulatory criteria for rating asthma.  As such, additional 
examination is warranted.

A review of the record reflects reduction of the rating 
assigned to asthma from 60 to 30 percent by rating decision 
dated in July 1985.  The veteran appealed and the Board 
confirmed the reduction in a final August 1986 decision.  
Then, in a rating decision dated in March 1987, the RO 
reduced the assigned rating from 30 to 10 percent.  The 
veteran did not appeal that determination.  In the course of 
the instant appeal for pursuit of a rating higher than 30 
percent for asthma, the veteran has questioned the propriety 
of the prior reductions.  That matter has not been 
adjudicated but a favorable resolution of such claim would 
impact the issue of entitlement to an increased rating for 
service-connected asthma.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180 (1991).  As such, the RO should take appropriate steps to 
address this matter during the pendency of this remand.

The veteran has also claimed entitlement to an increased 
rating for bilateral plantar keratosis.  As noted with 
respect to both asthma and esophageal reflux disease, there 
are only minimal VA examination findings pertinent to the 
feet.  The evidentiary record is therefore insufficient to 
determine the appropriate rating to be assigned for foot 
disability and additional examination is warranted.  Insofar 
as additional orthopedic examination is being conducted, 
further examination relevant to the right knee would also be 
useful, in particular to ensure that any degree of functional 
loss of the right knee due to pain on use or with flare-ups 
is adequately addressed.

The Board also notes that the veteran has claimed entitlement 
to earlier effective dates for the percentage ratings 
assigned to esophageal reflux disease, asthma, and right knee 
chondromalacia.  Although the RO addressed the reason for the 
effective date assignments made in this case, the veteran has 
not been advised as to the governing laws and regulations and 
has not been afforded adequate notice as to the nature of 
evidence required to support such claims.  Specifically, the 
September 2002 statement of the case did not include a 
recitation of the regulations used to determine effective 
dates, nor did later duty to assist letters advise the 
veteran either of the law or the type of evidence that would 
be supportive of his claim.  As such, remand to ensure that 
due process notification has been provided is in order.

Finally, herein above the Board has reopened the veteran's 
claim of entitlement to service connection for HIV and as 
such, he is entitled to de novo RO consideration of the 
merits of that claim.  The Board also notes that additional 
development appears warranted, to include obtaining a medical 
opinion relevant to the onset and etiology of HIV.

Insofar as the development requested herein may potentially 
impact the veteran's employability claim, Board consideration 
of the issue of entitlement to a TDIU is deferred pending the 
results of this remand.

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issues of entitlement 
to service connection for diabetes 
mellitus claimed as secondary to 
pancreatitis and with diabetic 
retinopathy, neuropathy and nephropathy, 
entitlement to service connection for 
sinusitis, entitlement to an increased 
rating for coronary artery disease, and, 
entitlement to assignment of a 30 percent 
rating for coronary artery disease prior 
to August 30, 2000.  The veteran should 
be advised of the time period in which to 
perfect his appeals.

2.  The RO should provide the veteran with 
an opportunity to submit, or to provide 
the appropriate identifying information 
and any necessary release such that VA may 
request, records of treatment or 
evaluation relevant to HIV, esophageal 
reflux disease, the right knee, asthma, 
and plantar keratosis.  The RO should take 
appropriate steps to assist the veteran, 
and, in any case, ensure that contemporary 
records of relevant VA treatment and 
evaluation are associated with the claims 
file.  The RO should also invite the 
veteran to submit any medical opinion 
speaking to the onset/etiology of HIV.  

3.  The RO should schedule the veteran 
for a gastrointestinal examination.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner is 
requested to identify all existing 
gastrointestinal disorders, and to 
provide an opinion as to whether such are 
related to the veteran's period of 
service or to his currently service-
connected esophageal reflux disease.  The 
examiner should then identify all 
disabling manifestations of esophageal 
reflux disease and related disorders, 
specifically commenting on the presence, 
degree, frequency and duration, or 
absence of, the following:  epigastric 
distress, dysphagia, pyrosis, 
regurgitation, substernal or arm or 
shoulder pain, pain, vomiting, weight 
loss, hematemesis, melena or anemia.  The 
examiner should comment on the degree to 
which service-connected symptoms impact 
the veteran's overall health and his 
ability to engage in gainful employment 
would be impaired by service-connected 
gastrointestinal illness.  The rationale 
for all opinions should be provided.

4.  The RO should adjudicate the issue of 
the propriety of prior reductions in the 
ratings assigned to asthma, consistent 
with governing laws and regulations to 
include those concerning the finality of 
prior RO and Board decisions and the 
propriety of reductions.  The RO should 
notify the veteran of the determinations 
made, the reasons and bases for such 
determinations and, if the resulting 
determinations are not favorable to the 
veteran, also provide notice of his 
appellate rights.

5.  The RO should schedule the veteran 
for a respiratory examination, to assess 
the severity of service-connected asthma.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should conduct pulmonary function 
testing, and provide a narrative report 
of findings, specifically the forced 
expiratory volume in one second (FEV-1) 
and the ratio of FEV-1 to forced vital 
capacity (FVC).  The examiner should also 
discuss the frequency of required 
physician care, the frequency and 
duration of exacerbations, and the 
medications used for control to include 
whether and how frequently the veteran 
requires the use of systemic (oral or 
parenteral) corticosteroids or 
immunosuppressive medications for his 
asthma.  The examiner should comment on 
the degree to which the veteran's ability 
to engage in gainful employment would be 
impaired by his service-connected asthma.  
The rationale for all opinions should be 
provided.

6.  The RO should schedule the veteran for 
orthopedic examination, to assess the 
severity of service-connected bilateral 
plantar keratosis and right knee 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should identify the nature and 
severity of manifestations of plantar 
keratosis, to include commenting on the 
appearance of both feet, any resulting 
bone, skin or tissue abnormalities and the 
impact of such on the veteran's ability to 
weight bear and ambulate.  The examiner is 
requested, to the extent possible, to 
provide an opinion as to whether the 
overall degree of impairment due to 
plantar keratosis is best characterized as 
mild, moderate or severe.  

With respect to the right knee, any 
indicated testing, including X-rays to 
determine the presence of arthritis and 
range of motion studies (in degrees), 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also comment on the 
degree to which the veteran's ability to 
engage in gainful employment would be 
impaired by his service-connected 
bilateral plantar keratosis and/or right 
knee disability.  The rationale for all 
opinions should be provided.

7.  The RO should schedule the veteran for 
examination by a specialist in infectious 
diseases, if available, to determine the 
etiology of HIV-related illness.  The 
examiner should review the veteran's 
claims folder, to include service medical 
records.  All necessary tests or studies 
should be performed.  The examiner is 
requested to provide an opinion as to the 
whether it is at least as likely as not 
that HIV was contracted during active 
service.  The examiner should include a 
discussion relevant to the veteran's 
contentions of in-service chemical 
exposure, an in-service circumcision 
requiring the use of blood products and 
in-service symptoms of a flu-like illness.  
All findings should be reported in detail 
and a complete rationale must be given for 
any opinion expressed.

8.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

9.  After all development requested 
herein above has been completed to the 
extent possible, the RO should again 
review the record and readjudicate the 
issues remaining in appellate status.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case.  The RO should include a recitation 
of all applicable governing laws and 
regulations, to include those pertinent 
to the effective dates assigned to 
monetary awards.  The veteran should be 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



